                                                                                                            JS-6
                                      1   Clarissa A. Kang, No 210660
                                          Brian D. Murray, No 294100
                                      2   TRUCKER  HUSS
                                          One Embarcadero Center, 12th Floor
                                      3   San Francisco, CA 94111
                                          Telephone: (415) 788-3111
                                      4   Facsimile: (415) 421-2017
                                          E-mail:      ckang@truckerhuss.com
                                      5                bmurray@truckerhuss.com
                                      6   Attorneys for Defendant
                                          APPLE INC.
                                      7

                                      8

                                      9
                                                                UNITED STATES DISTRICT COURT
                                     10
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                     11

                                     12      DAVID BARNES,                            Case No.: CV 20-1990-GW-MAAx
One Embarcadero Center, 12th Floor
    A Professional Corporation

     San Francisco, CA 94111




                                     13                        Plaintiff,             ORDER RE STIPULATION OF
      Trucker  Huss




                                                                                      DISMISSAL WITH PREJUDICE
                                     14               vs.
                                     15
                                             APPLE INC.
                                     16
                                                               Defendant.
                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                            [PROPOSED] ORDER RE STIPULATION OF DISMISSAL WITH PREJUDICE;             1
                                            CASE NO.: 2:20-cv-01981-GW-MAA

                                          6713018.1
                                      1                  ORDER RE STIPULATION OF DISMISSAL WITH PREJUDICE
                                      2               Having considered the Stipulation of Dismissal with Prejudice filed by Plaintiff
                                      3   David Barnes and Defendant Apple Inc., the Court hereby dismisses the Complaint
                                      4   filed by Plaintiff David Barnes with prejudice. Each party is to bear his or its own
                                      5   attorney’s fees and costs.
                                      6

                                      7               IT IS SO ORDERED.
                                      8

                                      9   DATE: March 19, 2020
                                     10
                                                                                             Hon. George H. Wu
                                                                                             United States District Judge
                                     11

                                     12
One Embarcadero Center, 12th Floor
    A Professional Corporation

     San Francisco, CA 94111




                                     13
      Trucker  Huss




                                     14

                                     15

                                     16
                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                            [PROPOSED] ORDER RE STIPULATION OF DISMISSAL WITH PREJUDICE;                                 2
                                            CASE NO.: 2:20-cv-01981-GW-MAA

                                          6713018.1
